On December 17, 1997, the court accepted the resignation of respondent, Michael James O’Neill, Attorney Registration No. 0047295, last known business address in Columbus, Ohio. On March 6, 1998, movant, Disciplinary Counsel, filed a motion for an order to appear and show cause why respondent should not be held in contempt for failing to obey this court’s December 17, 1997 order. Upon consideration thereof,
IT IS ORDERED by the court that the motion be, and is hereby, granted to the extent that respondent show cause by filing a written response with the Clerk of this court on or before twenty *1519days from the date of this order why he should not be found in contempt.
IT IS FURTHER ORDERED, sua sponte, that all documents filed with this court in this ease shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings.